Citation Nr: 1535710	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, claimed as due to Agent Orange exposure, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma.

2.  Entitlement to service connection for a disabling heart condition, claimed as secondary to service-connected Type II diabetes mellitus, to include atrial
fibrillation, bradycardia, and sick sinus syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1964 to July 1968, which included overseas service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and December 2008 of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, respectively and inter alia, denied the Veteran's claims of entitlement to service connection for a chronic skin disorder (claimed as due to Agent Orange exposure, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma) and a disabling heart condition (claimed as secondary to service-connected Type II diabetes mellitus, to include atrial fibrillation, bradycardia, and sick sinus syndrome).

In July 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development, including providing the Veteran with medical examinations to obtain nexus opinions addressing the matters on appeal.  Following this development, the denial of VA compensation for a chronic skin disorder and a disabling heart condition was confirmed and continued in a December 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2015 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The appellant is a Vietnam War Era veteran who served within the territorial confines of the Republic of Vietnam and is presumed to have been exposed to dioxin-based chemical herbicides (colloquially known as Agent Orange).

2.  A chronic skin disorder, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma, did not have its onset during active military service, nor is one clinically associated with the Veteran's presumed exposure to Agent Orange during Vietnam service.
3.  A disabling heart condition, to include atrial fibrillation, bradycardia, and sick sinus syndrome, did not have its onset during active military service, nor was it secondary to, the result of, or permanently worsened beyond its natural progression by the Veteran's service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma, was not incurred in active duty, nor is it the result of the Veteran's presumed exposure to dioxin-based chemical herbicides during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii) (2014).  

2.  As disabling heart condition, to include atrial fibrillation, bradycardia, and sick sinus syndrome, was not incurred in active duty, nor is it proximately due to, or aggravated by the Veteran's service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a),(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed his service connection claim in May 2008, and a VCAA notice letter addressing the claims adjudicated on the merits herein was dispatched to him in May 2008, prior to the initial adjudications of the issues in the September 2008 and December 2008 rating decisions now on appeal.  The letter addressed these issues and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims on appeal, the Veteran's service medical records and all relevant post-service clinical records from VA and private sources pertaining to his treatment for skin and heart complaints have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

VA provided the Veteran with an examination of his skin to obtain a nexus opinion in September 2013.  The Veteran was also provided with examinations of his heart to obtain nexus opinions in February 2009 and September 2013, with referral of the claims file to a VA clinician for an addendum nexus opinion addressing the heart condition issue in November 2013.  The Board has reviewed the aforementioned examination reports and opinions.  The Board notes that the Veteran's pertinent clinical history was considered by the VA clinicians who presented them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  These examinations, when reviewed collectively, are therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has reviewed the record and finds that the RO/AOJ has substantially complied with the evidentiary development ordered by the Board in its July 2013 remand.  Accordingly, a remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for a chronic skin disorder, claimed as due to Agent Orange exposure, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  

The Veteran's service medical records show normal skin and lymphatics at the induction examination in June 1964 and that he denied a history of skin diseases on a July 1964 medical history questionnaire.  No treatment or diagnosis for any skin problems is demonstrated in his medical records for the entirety of his service.  His skin and lymphatics were clinically normal on separation examination in May 1968.  The Veteran was honorably discharged from active duty in July 1968.

The Veteran's service personnel records show that his duties during military service were as a refrigeration mechanic and the military records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during active duty.  Under 38 C.F.R. § 3.307(a)(6)(iii) (2014), he is therefore presumed to have been exposed to dioxin-based chemical herbicides (referred to generally as "Agent Orange").

Post-service medical records note that the Veteran vocation was as a pipefitter and welder and reflect that his earliest documented treatment for a skin disorder was in November 1993, over 25 year after separating from service, when he was first diagnosed with, and treated for, lichen simplex chronicus, actinic keratoses, and seborrhea.  Then, the medical records show treatment for the aforementioned dermatological diagnoses and squamous cell carcinoma.  A March 2007 treatment report shows that the Veteran's skin revealed signs of actinic (sun) damage. 

In April 2008, the Veteran was treated for hyperkeratotic erythematous patches on the scalp, hand, and arm, verrucous papules on his face and scalp, several erythematous scaly patches on his lower extremities, and papules on the left check, right chest, and scalp.  He was diagnosed with actinic damage and a previous history of cutaneous carcinoma, multiple actinic keratoses, inflamed seborrheic keratoses, lichen simple chronicus, and eczema.  A May 2008 biopsy of the skin lesions detected on his scalp, right chest and left cheek revealed basal cell carcinoma on scalp and squamous cell carcinoma on left cheek.

A June 2008 VA Agent Orange examination report reflects that the Veteran reported a history of basal cell skin cancers, which had their onset in the 1970s and continued to the present, and squamous cell skin cancers which had their onset approximately 3-4 years ago.  No nexus opinion presented by examiner.

In his written contentions in support of his claim, the Veteran stated that he believed that his chronic skin disorders were directly related to his exposure to chemical herbicides in Vietnam.  Although the skin diagnoses presented in the Veteran's clinical history are not listed in 38 C.F.R. § 3.309(e) (2014) as diseases recognized by VA regulations as being presumptively associated with Agent Orange exposure, this in itself does not bar the Veteran from being awarded VA compensation if the medical evidence otherwise objectively establishes a link between the skin diagnoses presented in his clinical history and his military service, including his exposure to tactical chemical herbicides in Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Pursuant to the Veteran's claim, he was provided with a VA medical examination of his skin in September 2013.  Following review of his pertinent clinical history and an examination of his pertinent systems, he was diagnosed with tumors and neoplasms of the skin, including malignant melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratosis, rosacea, and perioral dermatitis.  The examining clinician opined that these skin conditions were less likely than not (i.e., less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, the rationale being as follows: 

[This] Veteran has not been diagnosed with a skin condition that has been shown to be associated with Agent Orange exposure.  The cancerous and precancerous lesions have all been in sun-exposed areas and are likely caused by sun exposure, not Agent Orange. Rosacea and dermatitis have not been shown to be caused by exposure to Agent Orange.  

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a chronic skin disorder.  His service treatment records show normal clinical findings relating to his skin and lymphatic system throughout his entire period of active duty.  The objective medical evidence does not indicate the clinical presence of any cancerous malignant skin tumors manifest to a compensably disabling degree within the first year following the Veteran's separation from active duty in July 1968, such that service connection for skin cancers on a presumptive basis could be allowed under 38 C.F.R. §§ 3.307, 3.309 (2014).  The Board recognizes that the Veteran is competent to report his own medical history.  However, even assuming the credibility of his statements as presented during the June 2008 VA Agent Orange examination, in which he reported the onset of basal cell skin cancer in the 1970s, this would still place their onset well outside the one-year presumptive period for awarding VA compensation for malignant tumors.  

Otherwise, the clinical record does not demonstrate any objective link between the Veteran's current skin diagnoses and his period of military service.  The nexus opinion of the VA clinician that examined the Veteran in September 2013 very clearly states that the cancerous and precancerous skin lesions detected post-service were all located in sun-exposed areas and were likely caused by sun exposure and not by Agent Orange exposure.  As for the remaining non-cancerous skin diagnoses, the clinician's nexus opinion determined that these were not caused by the Veteran's exposure to Agent Orange.  In the absence of any clinical evidence linking the Veteran's present skin diagnoses with his period of active duty, the Board cannot allow his claim for service connection for a chronic skin disorder (claimed as due to Agent Orange exposure, to include dermatitis, lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma).  The claim for VA compensation is this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the Veteran attempts to relate his current skin diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as a refrigeration mechanic and his post-service vocation in welding and pipe fitting.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology, time of onset, and degree of severity at time of onset of his current skin diagnoses fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current skin diseases and disorders to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the skin and lymphatic system).

(b.)  Entitlement to service connection for a disabling heart condition, claimed as secondary to service-connected Type II diabetes mellitus, to include atrial
fibrillation, bradycardia, and sick sinus syndrome.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As relevant, the Veteran's service treatment records show that during enlistment examination in June 1964, his cardiovascular system and chest X-ray revealed normal clinical findings with a normal-sized heart and normal blood pressure with rest.  In his July 1964 medical history questionnaire, he denied having any history of heart trouble, although he reported a history of high blood pressure two years prior, which reportedly led to his rejection to enlist in military service in 1961.  He entered active duty and no clinical notations of any heart problems were shown throughout his entire period of Air Force service.  

The report of a May 1968 service retirement exam shows that the Veteran reported the following history:

Examinee states he was denied life insurance and rejected from military service in 1961 due to enlarged heart and high blood pressure.  No abnormality noted on induction physical [examination] in 1964 and examination at this time is within normal limits.  Examinee denied all other significant medical or surgical history.

Notwithstanding the above-reported history, in-service medical examination in May 1968 revealed that the Veteran's cardiovascular system was clinically normal.  His cardiac silhouette was normal on chest X-ray and his blood pressure measurements were within normal limits.  Electrocardiograph of his heart displayed regular sinus rhythm without murmur or cardiomegaly. The Veteran was discharged from military service in July 1968.

Post-service medical records show that the earliest clinical notation of a heart murmur and abnormal electrocardiograph was in July 1984. Elevated blood pressure and atrial fibrillation were detected in May 1988, and paroxysmal atrial fibrillation was shown in 1995. In December 1996, an electrical heart pacemaker was inserted for treatment of an irregular heartbeat and bradycardia. and medication for treatment of intermittent atrial fibrillation was prescribed. In April 1997, tachybrady syndrome, status post dual-chamber pacemaker implantation were diagnosed, and a successful cardioversion of atrial fibrillation was undertaken. In December 2001, he was diagnosed with bradycardia and sick sinus syndrome.  

Post-service medical records indicate onset of the Veteran's diabetes in the 1990s.  Oral medication to control diabetes was shown in 2005.  Subsequently, by rating decision dated in September 2008, the Veteran was awarded VA compensation for Type II diabetes mellitus as being presumptively associated with Agent Orange exposure during Vietnam service.

At this juncture, the Board notes that the Veteran has contended that his current disabling heart symptoms are etiologically associated with his service-connected Type II diabetes mellitus.  In this regard, service connection may also be awarded for any disease or disability that is proximately due to, the result of, or aggravated (which is to say permanently worsened beyond its natural progression) by a service-connected disease or disability.  38 C.F.R. § 3.310(a), (b) (2014).

Pertinent clinical evidence includes the report of a February 2009 VA heart examination, in which the examining clinician reviewed the Veteran's medical history and diagnosed him with atrial fibrillation controlled with medication, tachybrady syndrome with sick sinus syndrome and pacemaker implantation.  The examiner noted that the onset of the Veteran's diabetes was in the 1990s.  The examiner presented the following nexus opinion:

The Veteran's atrial fibrillation is less likely as not affected or aggravated by his diagnosis of diabetes mellitus[,] [the rationale being that] atrial fibrillation was diagnosed and treated prior to his diagnosis of diabetes mellitus.  The Veteran's pacemaker was inserted for sick sinus syndrome/tachybrady syndrome rather than for atrial fibrillation.  There is no evidence in the claims file that [the] diabetes mellitus has affected or aggravated the Veteran's heart condition. 
 
In June 2009, the Veteran submitted a medical article from the International Journal of Cardiology, dated in December 2005, in support of the hypothesis that diabetes mellitus presents a strong, independent risk for the development of atrial fibrillation and flutter, in addition to other cardiovascular disease.

In correspondence dated in July 2009, the Veteran's private physician presented, in pertinent part, the following statement: 

I am unable to with confidence state that diabetes is a known cause of atrial fibrillation.  It is certainly affiliated with atrial fibrillation and certainly has an impact on how we manage [the Veteran's] atrial fibrillation.

After reviewing the pertinent record discussed above, a September 2013 examining clinician determined that the Veteran had a diagnosis of atrial fibrillation and sick sinus syndrome, status post pacemaker implant, but that there was no record of any diagnosis or treatment for ischemic heart disease.  The examiner noted that the Veteran admitted being informed by his treating physicians there is nothing mechanically wrong with his heart and that there were only problems with its electrical system.  In his report, the examiner opined:

The [Veteran's heart] condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  [My rationale is that the] Veteran has not been diagnosed with ischemic heart disease, which is the only heart condition shown to have an association with Agent Orange exposure.  Diabetes is one of many risk factors for atrial fibrillation.  Thus, diabetes increases the risk of atrial fibrillation. [However,] in this case, the onset of atrial fibrillation occurred prior to the diagnosis of diabetes.  Even if the onset [of atrial fibrillation] occurred after diabetes was diagnosed, there would still not be sufficient evidence to show that diabetes was the cause as it is only one of many risk factors.

In November 2013, a VA clinician reviewed the pertinent record and presented the following additional nexus opinions:

[The Veteran's] atrial fibrillation and sick sinus syndrome are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  [My rationale is that] [n]o abnormality of the [Veteran's] heart was noted on induction in 1964.  Separation physical in 1968 shows [cardiac] examination within normal limits, no complications, no sequelae.  He was noted to have regular sinus rhythm without murmur or cardiomegaly. The remainder of the [service treatment records is] silent for any heart problems.

[The Veteran's] atrial fibrillation and sick sinus syndrome are less likely than not (less than 50 percent probability) proximately due to or the result of the [his] service connected [diabetes mellitus] condition.  [My rationale is that his] heart rate noted on examination [was] regular and well-controlled on [medication].  There is no indication that [his service-connected] diabetes has caused any exacerbation of sick sinus syndrome or atrial fibrillation.

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a disabling heart condition.  His service treatment records show normal clinical findings relating to his heart throughout his entire period of active duty, including normal electrocardiograph findings obtained on separation examination.  Onset of the atrial fibrillation, bradycardia, and sick sinus syndrome currently affecting the Veteran is not clinically demonstrated any earlier than 1984, which is over 15 years after the Veteran's separation from military service.  Notwithstanding the medical treatise indicating that diabetes mellitus can cause atrial fibrillation and the private physician's statement that diabetes could have an impact on treatment of the Veteran's atrial fibrillation, the VA clinician's opinions of February 2009, September 2013, and November 2013 collectively state that the Veteran's current disabling heart conditions did not have their onset during active duty and, because they predated the Veteran's development of diabetes, could not therefore have been caused by diabetes.  Furthermore, these opinions collectively state that the Veteran's diabetes did not aggravate, which is to say permanently worsen his disabling heart conditions beyond their normal progression as they were well controlled with medication despite the presence of diabetes.  Accordingly, the Board concludes that the VA nexus opinions of record outweigh the medical treatise evidence and private physician's statement submitted by the Veteran, to the extent that these are submitted to bolster the claimant's contention that his service-connected diabetes either caused or worsened his disabling heart conditions.  The claim for VA compensation for a disabling heart condition, claimed as secondary to service-connected Type II diabetes mellitus, to include atrial fibrillation, bradycardia, and sick sinus syndrome, must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the Veteran attempts to relate his disabling heart condition (to include atrial fibrillation, bradycardia, and sick sinus syndrome) to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as a refrigeration mechanic and his post-service vocation in welding and pipe fitting.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology and time of onset of his current disabling heart conditions fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking them to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the cardiovascular system).  


ORDER

Service connection for a chronic skin disorder, claimed as due to Agent Orange exposure, to include dermatitis, lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma, is denied.

Service connection for a disabling heart condition, claimed as secondary to service-connected Type II diabetes mellitus, to include atrial fibrillation, bradycardia, and sick sinus syndrome, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


